DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the transparent cathode and the reflective cathode" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-7 are rejected as they depend upon claim 1. For the purpose of examination, “the transparent cathode and the reflective cathode" is interpreted as “the at least one transparent cathode and the at least one reflective cathode.”
Claim 15 recites the limitation “the encapsulation layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the encapsulation layer" is interpreted as “an encapsulation layer.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PG-Pub No.: 2015/0028294 A1, hereinafter, “Kim”) in view of Cok (US PG-Pub No.: 2008/0278063 A1, hereinafter, “Cok”).
Regarding claim 1, Kim discloses an organic light-emitting diode (OLED) display device (10; see Kim, FIGs. 1, 2, and 3), comprising:
a thin film transistor (TFT) substrate (100+107 +TFT, FIG. 2) comprising a plurality of light-emitting pixels (OLED, FIG. 2);
an anode (111, ¶ [0073]) disposed on the TFT substrate (100+107 +TFT, FIG. 2);
an organic layer (113, ¶ [0073]) disposed on the anode (111, FIG. 2);
at least one transparent cathode (112, ¶ [0078]) disposed on a region of the organic layer (113) corresponding to the light-emitting pixels (OLED, FIG. 2);
at least one light-blocking layer (310, ¶ [0050]) disposed on a region of the organic layer (113 can be continuous, ¶ [0081]) outside the region of the organic layer (113) corresponding to the light-emitting pixels (OLED, FIG. 2); and
an encapsulation layer (210, FIG. 3 and ¶ [0084]) disposed on the transparent cathode (112) and the at least one light-blocking layer (310, FIG. 3).
Kim is silent regarding that at least one reflective cathode is disposed on a region of the organic layer outside the region of the organic layer corresponding to the light-emitting pixels.
Cok, however, discloses a mirror organic light-emitting diode display device (see Cok, FIG. 1), comprising at least one reflective cathode (20, ¶ [0056]), functional as a light-blocking layer, disposed on a region of an organic layer (14, ¶ [0057]) outside a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form part of Kim’s cathode on a region of the organic layer outside the region of the organic layer corresponding to the light-emitting pixels (overlapping 310) with reflective cathode, as taught by Cok, in order to improve the efficiency. The selection of a known material (reflective electrode) based on its suitability for its intended use (to block light) supports a prima facie obviousness determination. See MPEP § 2144.07.
Note: for the purpose of examination, “the transparent cathode and the reflective cathode" in lines 12-13 is interpreted as “the at least one transparent cathode and the at least one reflective cathode.”

Regarding claim 2, Kim in view of Cok discloses the mirror OLED display device of claim 1, wherein the reflective cathode (Cok’s 20 in FIG. 1) and the transparent cathode (Cok’ 22 in FIG. 1) are disposed alternately (Cok, FIG. 1).
Note: the reason of obviousness to combine teachings from Kim and Cok has been given above regarding claim 1; therefore, it will not be repeated hereinafter.

Regarding claim 3, Kim in view of Cok discloses the mirror OLED display device of claim 2, wherein a periphery of the reflective cathode (Cok’s 20 in FIG. 1) and a periphery of the transparent cathode (Cok’ 22 in FIG. 1) are connected to each other (Cok, FIG. 1).
claim 4, Kim in view of Cok discloses the mirror OLED display device of claim 1, wherein material of the transparent cathode (112) is at least one of Mg or Ag (Kim, ¶ [0078]).

Regarding claim 5, Kim in view of Cok discloses the mirror OLED display device of claim 1, wherein material of the reflective cathode (part of Kim’s 112 as Cok’s 20, see statement above regarding claim 1) is at least one of Al or Ag (Cok, ¶ [0058] and Kim, ¶ [0078]).

Regarding claim 6, Kim in view of Cok discloses the mirror OLED display device of claim 1, wherein an encapsulating structure (210) of the encapsulation layer (210) is flexible encapsulation or plate encapsulation (Kim, FIG. 3 and ¶ [0103]; if the whole device is flexible, 210 is flexible).

Regarding claim 7, Kim in view of Cok discloses the mirror OLED display device of claim 1, wherein the organic layer (113) further comprises: a hole injection layer (HIL; Kim, ¶ [0079]) disposed on the anode (111); a hole transport layer (HTL; ¶ [0079]) disposed on the hole injection layer (HIL); a luminescent layer (113) disposed on a region of the hole transport layer (HTL) corresponding to the light-emitting pixels (OLED); an electron transport layer (ETL, ¶ [0079]) disposed on the luminescent layer (113); and an electron injection layer (EIL, ¶ [0079]) disposed on the electron transport layer (ETL; although the order of anode, HIL, HTL, luminescent layer, ETL, and EIL is 

Regarding claim 8, Kim discloses a method of manufacturing an organic light-emitting diode (OLED) display device (10; see Kim, FIGs. 1, 2, and 3), comprising the following steps:
step 1: forming a plurality of light-emitting pixels (OLED, FIG. 2) on a thin film transistor (TFT) substrate (100+107 +TFT, FIG. 2);
step 2: sequentially forming an anode (111, ¶ [0073]) and an organic layer (113, ¶ [0073]) on the TFT substrate (100+107 +TFT, FIG. 2);
step 3: forming a transparent cathode (112, ¶ [0078]) on a region of the organic layer (113) corresponding to the light-emitting pixels (OLED, FIG. 2);
step 4: forming light blocking layer (310, ¶ [0050]) on a region of the organic layer (113 can be continuous, ¶ [0081]) outside the region of the organic layer (113) corresponding to the light-emitting pixels (OLED, FIG. 2); and
step 5: encapsulating the TFT substrate (using 210 to encapsulate 100+107 +TFT, FIG. 3 and ¶ [0084]).
Kim is silent regarding forming a reflective cathode on a region of the organic layer outside the region of the organic layer corresponding to the light-emitting pixels.
Cok, however, discloses a method of manufacturing a mirror organic light-emitting diode display device (see Cok, FIG. 1), comprising forming a reflective cathode (20, ¶ [0056]), functional as a light-blocking layer, on a region of an organic layer (14, ¶ 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form part of Kim’s cathode on a region of the organic layer outside the region of the organic layer corresponding to the light-emitting pixels (overlapping 310) with reflective cathode, as taught by Cok, in order to improve the efficiency. The selection of a known material (reflective electrode) based on its suitability for its intended use (to block light) supports a prima facie obviousness determination. See MPEP § 2144.07.

Regarding claim 9, Kim in view of Cok discloses the method of claim 8, wherein the reflective cathode (Cok’s 20 in FIG. 1) and the transparent cathode (Cok’ 22 in FIG. 1) are disposed alternately (Cok, FIG. 1).
Note: the reason of obviousness to combine teachings from Kim and Cok has been given above regarding claim 1; therefore, it will not be repeated hereinafter.

Regarding claim 10, Kim in view of Cok discloses the method of claim 9, wherein a periphery of the reflective cathode (Cok’s 20 in FIG. 1) and a periphery of the transparent cathode (Cok’ 22 in FIG. 1) are connected to each other (Cok, FIG. 1).

Regarding claim 11, Kim in view of Cok discloses the method of claim 8, wherein material of the transparent cathode (112) is at least one of Mg or Ag (Kim, ¶ [0078]).

claim 12, Kim in view of Cok discloses the method of claim 8, wherein material of the reflective cathode (part of Kim’s 112 as Cok’s 20, see statement above regarding claim 8) is at least one of Al or Ag (Cok, ¶ [0058] and Kim, ¶ [0078]).

Regarding claim 15, Kim in view of Cok discloses the method of claim 8, wherein an encapsulating structure (210) of the encapsulation layer (210) is flexible encapsulation or plate encapsulation (Kim, FIG. 3 and ¶ [0103]; if the whole device is flexible, 210 is flexible).
Note: “the encapsulation layer” in line 15 is interpreted as “an encapsulation layer.”

Regarding claim 16, Kim in view of Cok discloses the method of claim 8, wherein a step of manufacturing the organic layer (113) of the step 2 further includes: step 21: depositing a hole injection layer (HIL; Kim, ¶ [0079]) on the anode (111); step 22: depositing a hole transport layer (HTL, ¶ [0079]) on the hole injection layer (HIL); step 23: depositing a luminescent layer (113) on a region of the hole transport layer (HTL) corresponding to the light-emitting pixels (OLED); step 24: depositing an electron transport layer (ETL, ¶ [0079]) on the luminescent layer (113); and step 25: depositing an electron injection layer (EIL, ¶ [0079]) on the electron transport layer (ETL; although the order of anode, HIL, HTL, luminescent layer, ETL, and EIL is not specified, in order for the device to be functional, the order is anode, HIL, HTL, luminescent layer, ETL, EIL, cathode).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PG-Pub No.: 2015/0028294 A1, hereinafter, “Kim”) in view of Cok (US PG-Pub No.: 2008/0278063 A1, hereinafter, “Cok”), as applied to claim 8 above, and further in view of Xu et al. (US PG-Pub 2019/0386088 A1, hereinafter, “Xu”)
Regarding claim 13, Kim in view of Cok discloses the method of claim 8, wherein the transparent cathode (Cok’s 22) is formed by patterning with mask (¶ [0058]).
Kim in view of Cok is silent regarding a fine metal mask.
However, Xu discloses using a fine metal mask to pattern a display cathode (Xu, ¶ [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to pattern the transparent cathode of Kim in view of Cok with a fine metal mask, as taught by Xu, in order to achieve better pattern quality. 

Regarding claim 14, Kim in view of Cok discloses the method of claim 8, wherein the reflective cathode (Cok’s 20) is formed by patterning with mask (¶ [0058]).
Kim in view of Cok is silent regarding a fine metal mask.
However, Xu discloses using a fine metal mask to pattern a display cathode (Xu, ¶ [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to pattern the reflective cathode of Kim in view of Cok with a fine metal mask, as taught by Xu, in order to achieve better pattern quality. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/XIA L CROSS/Examiner, Art Unit 2892